SOLID-STATE POSITIVE ELECTRODE, METHOD OF MANUFACTURE THEREOF, AND BATTERY INCLUDING THE ELECTRODE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses the lithium transition metal oxide to have cobalt and also Al, Mn, or a combination thereof. However, claim 5 and 6, dependent on claim 4, disclose lithium cobalt oxide which would neglect the option of Al or Mn.
Claim 7 discloses a formula having 12 oxygen atoms in the formula whereas claim 8, dependent on claim 7, has two materials having only 4. While this would be acceptable, there is no claimed range for the oxygen atoms in the formula of claim 7 that would include the 4 oxygen atoms of the materials claimed in claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 12, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2013/0040206 A1).
Regarding claims 1 and 2, Yoshida et al. teach a positive electrode for a solid-state lithium battery (Abstract), the positive electrode comprising: a positive active material (Abstract and paragraph 0057 discloses various lithium transition metal oxides and lithium transition metal phosphates.); and a first solid electrolyte comprising a sulfide solid electrolyte (Paragraph 0035), wherein a ratio X of an average particle diameter of the positive active material to an average particle diameter of the first solid electrolyte is
5.5≤λ≤40
wherein the positive active material has an average particle diameter of 1 µm to 30 µm, and wherein the first solid electrolyte has an average particle diameter of 0.1 µm to 4 µm (Paragraph 0059 discloses the particle diameter of the positive active material is 0.1-50 µm. Paragraph 0032 discloses the electrolyte can have a particle diameter of 0.3-1.3 µm. This gives a λ=0.33-166.67.).
Regarding claims 3, 5, and 6, Yoshida et al. teach the positive electrode of claim 2, wherein the lithium transition metal oxide is of the formula LixNiyEzGdO2 wherein 0.90≤x≤1.8, 0≤y≤0.9, 0≤z≤0.5, 0.001≤d≤0.5, wherein the sum of y, z, and d is 1, and E is Co, and G is Al, Cr, Mn, Fe, Mg, La, Ce, Sr, V, or a combination thereof. (Paragraph 0057 discloses LiCoO2.)
Regarding claim 4, Yoshida et al. teach the positive electrode of claim 3, wherein z is 0<z≤0.5, and G is Al, Mn, or a combination thereof.(Paragraph 0057 discloses  the positive electrode active material made from an inorganic material, a transition metal oxide, a composite oxide of lithium and the transition metal, and the transition metal sulfide or so may be mentioned. As for the above mentioned transition metal, Fe, Co, Ni, Mn or so may be used.)
Regarding claim 9, Yoshida et al. teach the positive electrode of claim 1, wherein a content of the positive active material is 60 weight percent to 90 weight percent, based on a total weight of the positive electrode. (Paragraph 0061 discloses 50-90 wt.%)
Regarding claim 12, Yoshida et al. teach the positive electrode of claim 1, wherein a content of the first solid electrolyte is 10 weight percent to 40 weight percent, based on a total weight of the positive electrode.(Paragraph 0061 discloses 10-50 wt.%)
Regarding claim 15, Yoshida et al. teach a positive electrode assembly for a solid-state lithium battery, the assembly comprising: the positive electrode of claim 1 (Abstract); and a second solid electrolyte on the positive electrode, wherein the first solid electrolyte and the second solid electrolyte are the same or different (Paragraphs 0032 and 0060 disclose solid electrolyte particle A and solid electrolyte particle B, respectively. These two can be the same materials but have different particle diameters.)
Regarding claim 16, Yoshida et al. teach a solid-state lithium battery comprising: the positive electrode of claim 1 (Abstract); a negative electrode (Abstract); and a second solid electrolyte between the positive electrode and the negative electrode, wherein the first solid electrolyte and the second solid electrolyte are the same or different. (Paragraphs 0032 and 0060 disclose solid electrolyte particle A and solid electrolyte particle B, respectively. These two can be the same materials but have different particle diameters.)
Regarding claim 17, Yoshida et al. teach a method of manufacturing a positive electrode (Paragraph 0102), the method comprising, providing a positive active material (Paragraph 0102); providing a first solid electrolyte (Paragraph 0104); and pressing the positive active material and the first solid electrolyte with a pressure of 50 megaPascals to 600 megaPascals to provide the positive electrode of claim 1 (Paragraph 0093 discloses pressing a stacked body comprising the electrodes and electrolyte at a pressure of 7 to 500 MPa.).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida et al. (US 2013/0040206 A1).
Regarding claim 13, Yoshida et al. teach the positive electrode of claim 1. However, they do not teach wherein a particle diameter distribution of the positive electrode active material and particle diameter distribution of the first solid electrolyte is a bimodal distribution.
Yoshida et al. teach the exact same composition as claimed by the Applicant and as such it is obvious, if not inherent, that the resulting positive electrode active material and solid electrolyte would have a bimodal distribution.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 14, Yoshida et al. teach the positive electrode of claim 1. However, they do not teach wherein the positive electrode active material is a transition metal oxide comprising nickel, cobalt, and manganese, and wherein the positive electrode active material provides 110 milliampere-hours per gram to 150 milliampere-hours per gram, when discharged at 0.05 milliamperes per square centimeter of the positive electrode at 25 °C.
Yoshida et al. teach the exact same composition as claimed by the Applicant and as such it is obvious, if not inherent, that the resulting positive electrode active material and solid electrolyte would have a bimodal distribution.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0040206 A1) as applied to claim 1 above, and further in view of Dolle et al. (US 2017/0040643 A1).
Regarding claim 7, Yoshida et al. teach the positive electrode of claim 2. However, they do not teach wherein the lithium transition metal phosphate is of the formula Li(3-f)J2(PO4)3 wherein J is at least one of Fe or Mn, and 0≤f≤2.
Dolle et al. teach a solid-state battery (Abstract) comprising Li3Fe2(PO4)3 as a positive electrode active material (Paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yoshida with Dolle in order to improve electron conductivity.
Regarding claim 8, the combination of Yoshida and Dolle et al. teach the positive electrode of claim 7. Further, Yoshida et al. teach wherein the lithium transition metal phosphate is at least one of LiFePO4 or LiMnPO4. (Paragraph 0057 discloses LiFePO4.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0040206 A1) as applied to claim 1 above, and further in view of Woerhle et al. (US 2017/0288260 A1).
Regarding claim 10, Yoshida et al. teach the positive electrode of claim 1. However, they do not teach wherein a porosity of the positive electrode is less than 25 percent, based on a total volume of the positive electrode.
Woerhle et al. teach a cathode for a lithium battery (Abstract) wherein the cathode comprises LiNi1/3Co1/3Mn1/3O2 (Paragraph 0064). Further, the porosity of the positive electrode is less than 25 percent, based on a total volume of the positive electrode. (Paragraph 0047 discloses 10-25% porosity.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0040206 A1) as applied to claim 1 above, and further in view of Haga et al. (US 2017/0092988 A1).
Regarding claim 11, Yoshida et al. teach the positive electrode of claim 1. However, they do not teach wherein a content of the positive active material is 30 volume percent to 80 volume percent, based on a total volume of the positive electrode.
Haga et al. teach a volume percent for a cathode to be at 65.6% (Paragraph 0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Yoshida et al. with Haga in order to reduce internal resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.11,108,035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-6 and 9 of the present application are disclosed in claim 1 of ‘035. Further, the subject matter of claims 10-17 are also present in claims 2-9 of ‘035.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729




/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729